UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1724


LESLY JAMILETH JIMENEZ BARDALES,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 31, 2019                                       Decided: February 8, 2019


Before WILKINSON, HARRIS, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Jessica E. Burns, Senior Litigation Counsel,
Juria L. Jones, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lesly Jamileth Jimenez Bardales, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) denying her untimely

motion to reopen. We have thoroughly reviewed the record and conclude that the Board

did not abuse its discretion in denying the motion. See Lawrence v. Lynch, 826 F.3d 198,

203 (4th Cir. 2016). Accordingly, we deny the petition for review for the reasons stated

by the Board. In re Jimenez Bardales (B.I.A. May 17, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2